                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JEFFERY DEPAUL LEE,

              Petitioner,

       v.                                                   Case No. 20-CV-766

DYLON RADTKE,

              Respondent.


                                       RULE 4 ORDER


       Jeffery Depaul Lee, who is currently incarcerated at the Green Bay Correctional

Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket #

1.) Lee has paid the $5.00 filing fee and his petition is ready for screening in accordance with

Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must dismiss a petition

summarily if “it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” During this initial review, I determine whether

the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

       Construing Lee’s pro se petition broadly, Lee alleges violation of his right to due process

by the improper introduction of other-acts evidence and erroneous jury instructions, as well

as an unconstitutionally harsh and excessive sentence. (Docket # 1 at 6–8.) These are

cognizable constitutional claims. The state court decisions Lee attaches to his petition analyze

these claims under state law, raising a question whether Lee properly exhausted or

procedurally defaulted the constitutional claims. However, at this stage, I cannot say that Lee




            Case 2:20-cv-00766-NJ Filed 06/22/20 Page 1 of 3 Document 5
is plainly not entitled to relief. Thus, summary dismissal under Rule 4 is not appropriate and

the respondent will be called upon to serve and file an answer, motion, or other response to

the petition for a writ of habeas corpus.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT a copy of Lee’s petition

and this order shall be served upon the respondent by service upon the State of Wisconsin

Attorney General.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.

       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.      The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file her

brief; and

       3.      The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.

       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:


                                                  2

             Case 2:20-cv-00766-NJ Filed 06/22/20 Page 2 of 3 Document 5
       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.      The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.



               Dated at Milwaukee, Wisconsin this 22nd day of June, 2020.



                                                     BY THE COURT:

                                                     s/Nancy Joseph
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                 3

            Case 2:20-cv-00766-NJ Filed 06/22/20 Page 3 of 3 Document 5
